Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1, 106-116 and 118) the species of claim 118 without traverse in the reply filed on 12/27/2021 is acknowledged.  However, upon further consideration in light of the allowable subject matter and Examiner’s Amendment below, claim 118 and Group II are rejoined.  Groups III-VI remain restricted, and hereby withdrawn.
In view of the withdrawal of the election of invention and species requirements, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Michael Fuller on 03/04/2022.
	Please amend the claims as follows:

1. A method for introducing substitution mutations into at least one target nucleic acid molecule, wherein the at least one target nucleic acid molecule is at least one target DNA molecule, comprising:
a. providing at least one sample comprising the at least one target DNA
molecule; and amplifying the at least one target DNA molecule using a
low bias DNA polymerase, wherein the low bias DNA polymerase is a high fidelity DNA
polymerase, and
wherein the step of amplifying the at least one target DNA molecule is carried out in the presence of a nucleotide analog and comprises from 2 to 20 rounds of replicating the at least one target DNA molecule, wherein in a first round of replication the DNA polymerase incorporates the nucleotide analog in place of a nucleotide and in a second round of replication, the nucleotide analog pairs with a natural nucleotide to introduce a substitution mutation in the complementary strand.

119-122. (canceled).
	

Reasons for Allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 106-118 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637